DISSENTING OPINION.
It seems elementary that all carriers of passengers have a duty to maintain a reasonably safe way of ingress and egress to and from the point on its private right of way where its cars stop to take on and let off passengers. It appears from the facts in the instant case that appellant's passengers were required to cross a ditch five or six feet deep in order to reach the point on appellant's right of way where appellant's cars stopped to receive and discharge passengers. The ditch was between appellant's right of way and an adjoining highway; and across the ditch was a board which was used as a bridge, the board being about 15 to 18 feet long, 10 to 12 inches wide and 1 1/2 to 2 inches thick. Passengers getting on and off of appellant's cars *Page 430 
at the stop passed over this one-board bridge, which was the only means provided for appellant's passengers to pass from the stop to the highway and from the highway to the stop. Appellant received and discharged passengers at the stop both in the daytime and in the night time. No light was provided. InHaselton v. Portsmouth, etc., R. Co. (1902), 71 N.H. 589,53 A. 1016, it was held that where a platform is built by the side of a street railroad and used by it, and the company regularly stops its cars there to take on and discharge passengers, this fact justifies the finding that the company has adopted the platform and invited the public to use it in getting on and off the cars, the court saying:
"Having adopted the platform and invited the public to use it, it is too elementary to require discussion or citation of authority that they were bound to maintain it in a reasonably safe condition, having reference to the purposes for which they had adopted it, and the uses they had invited the public to make of it. Whether it was in a reasonably safe condition for such purposes and uses, and, if not, whether the plaintiff was injured in consequence, or as a result of his own negligence, were, upon the facts disclosed, questions for the jury."
In the instant case it appears that the appellant did not place the board over the ditch but it is beyond question that appellant adopted this as a means of ingress and egress to and from the point on its right of way where its passengers were received and discharged from its cars; and a part of the one-board bridge was upon appellant's right of way. We think it is correct to say that appellant having adopted the one-board bridge and having invited the public to use it, "it is too elementary to require discussion or citation of authority that they were bound to maintain it in a reasonably safe condition."
It seems to the writer that instruction No. 13 given *Page 431 
by the trial court stated the law as applicable to the facts of this case. That instruction is as follows:
"You are instructed that if you should find by a preponderance of all the evidence in this case, that for a long time prior to the time plaintiff received her alleged injuries, defendant had established a stop at the point where plaintiff received her said injuries, for the purpose of taking on and letting off of passengers, and that the way provided for passengers to leave said stop, was for such passengers to get off on the west side of the track, pass over the track, and continue east of the track to a plank that extended over the ditch in controversy; and you further find, that defendant had provided no other way and had adopted this way for such passengers to leave said stop, and reach the highway, then it was the duty of the defendant to use reasonable care to see that said passageway over said ditch was reasonably safe for its passengers to pass over, and if you find it failed to perform this duty, you may find defendant guilty of negligence."
In the opinion of the writer the appellant was under a duty to furnish a reasonably safe means of ingress and egress to and from the point on its right of way where it received and discharged passengers. Consequently it was a question for the jury to determine whether or not under all the circumstances of the case this duty had been discharged.